COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


MICHAEL T. BOWLES
                                                 MEMORANDUM OPINION *
v.   Record No. 0753-97-2                            PER CURIAM
                                                  SEPTEMBER 9, 1997
LINWOOD WAYNE WINGO


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (W. Richard Hairfield; A. Russell Watson;
           Hairfield, Morton & Allen, on brief), for
           appellant.
           (Laura A. McDonald, on brief), for appellee.



     Michael T. Bowles (employer) contends that the Workers'

Compensation Commission (commission) erred in finding that

Linwood Wayne Wingo (claimant) was not obligated to market his

residual capacity after March 27, 1996.    Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.     See James v. Capitol Steel

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.




                                  1
Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     On February 9, 1996, claimant sustained a compensable injury

by accident, while in the course of his employment as a vinyl

siding installer, when a nail ricochetted into his left eye.

     In ruling that claimant was not obligated to market his

residual capacity prior to his impending September 1996 surgery,

the commission relied heavily upon a July 30, 1996 letter written

by Dr. Carl D. Outen, claimant's treating physician.   In that

letter, Dr. Outen opined as follows:
          Mr. Linwood Wingo has been unable to do his
          PRE-INJURY EMPLOYMENT since February 9, 1996.
           He has been unable to bend, stoop or lift.
          He could not get sand, dust or wind in his
          eye because of extreme eye irritation and
          light sensitivity. Mr. Wingo has experienced
          constant lid swelling and tearing due to
          corneal sutures which were removed several
          weeks ago. Mr. Wingo has been unable to do
          any outside work, operate machinery or motor
          vehicles due to his loss of depth perception.
           This patient would have been unlikely to
          hold a desk or sales job. It would have been
          extremely difficult for this patient to find
          any work given these limitations.


In addition, claimant testified that at the time of the July 31,

1996 hearing before Deputy Commissioner Herring, he had only

recently regained his driver's license and drove only on short

errands.   Claimant's past work experience consists solely of

carpentry work and he has a tenth grade education.   At the time

of the hearing, claimant was scheduled to undergo another surgery

in September 1996.

     This Court has recognized that in analyzing an injured



                                 2
employee's duty to market his or her residual capacity, "'what is

reasonable in a given case will depend upon all of the facts and

surrounding circumstances.    An important factor is the physical

condition and the limitations placed upon the employee by his

physicians.'"     Ridenhour v. City of Newport News, 12 Va. App.
415, 417, 404 S.E.2d 89, 90 (1991) (quoting Great Atl. & Pac. Tea

Co. v. Bateman, 4 Va. App. 459, 467, 359 S.E.2d 98, 102 (1987)).

     Dr. Outen's opinions and claimant's testimony provide

credible evidence to support the commission's findings, which are

binding on appeal.    In light of the totality of the facts and

surrounding circumstances, including claimant's severe

limitations as described by Dr. Outen, claimant's limited work

experience and training, and his impending surgery in September

1996, the commission was entitled to conclude that claimant was

not obligated to market his residual work capacity after

March 27, 1996.
     For these reasons, we affirm the commission's decision.
                                                           Affirmed.




                                   3